           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKASNAS
                    WESTERN DIVISION

KARL YE COFFMAN, on
Behalf of K.M.C., a minor                                  PLAINTIFF

v.                    No. 4:18-cv-150-DPM-JTK

NANCY A. BERRYHILL,
Commissioner of Social
Security Administration                                   DEFENDANT

                              JUDGMENT
     The Commissioner's decision is reversed, and the claim is
remanded to develop the record on the severity of K.MC.'s disabilities,
which should include consultation with a mental health provider
qualified to work with young children.      This is a "sentence four"
remand. 42 U.S.C. § 405(g).



                                                     ti
                                      D.P. Marshall Jr.
                                      United States District Judge
